Exhibit No. 10.1


EXECUTION VERSION

FIRST AMENDMENT TO LOAN DOCUMENTS


THIS FIRST AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is dated as of May 30,
2014, by and between HMS INCOME FUND, INC., a Maryland corporation (“Borrower”),
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (“Administrative
Agent”), the lenders party hereto (“Lenders”) and HMS EQUITY HOLDING, LLC, a
Delaware limited liability company (“Guarantor”).
R E C I T A L S:
WHEREAS, Borrower, Lenders and Administrative Agent entered into that certain
Senior Secured Revolving Credit Agreement dated as of March 11, 2014 (as
supplemented by that certain Joinder and Reaffirmation Agreement dated as of
April 15, 2014, executed by Guarantor for the benefit of Administrative Agent on
behalf of the Lenders, and as further amended, modified, restated, supplemented,
renewed or extended from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, (a) Borrower and the other
grantors party thereto entered into that certain Amended and Restated General
Security Agreement dated as of March 11, 2014 in favor of Administrative Agent
for itself and for the benefit of the Lenders (as amended, modified, restated,
supplemented, renewed or extended from time to time, the “Security Agreement”);
and (b) Borrower and the pledgors party thereto entered into that certain
Amended and Restated Equity Pledge Agreement dated as of March 11, 2014 in favor
of Administrative Agent for itself and for the benefit of the Lenders (as
amended, modified, restated, supplemented, renewed or extended from time to
time, the “Pledge Agreement”); and
WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Credit
Agreement, the Pledge Agreement and the Security Agreement to, among other
things, permit the Borrower to form a Structured Subsidiary (as defined below)
on the terms and conditions set out herein and as further described below.
NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. Except as otherwise provided below, unless the context hereof
indicates otherwise, all capitalized terms used herein shall have the same
meaning as such capitalized terms are defined in the Credit Agreement.
2.    Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 5 hereof, the Credit Agreement is
hereby amended as follows:
(a)    The following definitions shall be inserted in alphabetical order as new
definitions in Section 1.01 of the Credit Agreement:
““Covered Debt Amount” means, on any date, the sum of (x) all of the Credit
Exposures of all Lenders on such date plus (y) the aggregate principal amount
(including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Debt of the Loan Parties (other than Debt under
this Agreement) outstanding on such date.
“Industry Classification Group” means any of the industry group classification
groups that are currently in effect by Moody’s or may be subsequently
established by Moody’s and provided by the Borrower to the Lenders.

First Amendment to Loan Documents – Page 1        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




“Largest Industry Classification Group” means, as of any date of determination,
after giving effect to Advance Rates, the single Industry Classification Group
to which a greater portion of the Borrowing Base has been assigned than any
other single Industry Classification Group.
“Second Largest Industry Classification Group” means, as of any date of
determination, after giving effect to Advance Rates, the single Industry
Classification Group to which a greater portion of the Borrowing Base has been
assigned than any other single Industry Classification Group other than the
Largest Industry Classification Group.
“Significant Unsecured Indebtedness Event” means that the aggregate principal
amount of unsecured Debt of the Borrower and its Subsidiaries exceeds, at any
time of determination, the sum of (A) the excess of the Borrowing Base over the
Covered Debt Amount plus (B) 30% of the shareholder’s equity in the Structured
Subsidiary (as calculated by the Consolidated Tangible Net Worth less the
Consolidated Tangible Net Worth of the Loan Parties).
“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c), and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and
(c) excluding obligations related to the collectability of the assets sold
(other than representations made at the time of the transfer of such assets
that, to the actual knowledge of the transferor, no event has occurred and is
continuing which could reasonably be expected to affect the collectability of
such assets or cause them not to be paid in full) or the creditworthiness of the
underlying obligors and excluding obligations that constitute credit recourse).
“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
which engages in no material activities other than in connection with the
purchase or financing of assets from the Loan Parties or any other Person, and
which is designated by the Borrower (as provided below) as a Structured
Subsidiary, so long as:
(a)    no portion of the Debt or any other obligations (contingent or otherwise)
of such Subsidiary (i) is Guaranteed by any Loan Party (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Loan Party in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Loan Party
(other than property that has been contributed or sold or otherwise transferred
to such Subsidiary in accordance with the terms of Section 5.17), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;
(b)    no Loan Party has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Loan Party than those that might be obtained at the time from Persons that are
not Affiliates of any Loan Party, other than fees payable in the ordinary course
of business in connection with servicing loan assets; and
(c)    no Loan Party has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.
Except as provided in the next sentence, any such designation by the Borrower
shall be effected pursuant to a certificate of a Responsible Officer delivered
to the Administrative Agent, which certificate shall include a statement to the
effect that, to the best of such Responsible Officer’s knowledge, such
designation complied with the foregoing conditions. Notwithstanding anything
herein to the contrary, any such Subsidiary (and any other Subsidiary designated
by the Borrower

First Amendment to Loan Documents – Page 2        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




from time to time as a “Structured Subsidiary” pursuant hereto) shall not be
deemed a Structured Subsidiary if it does not comply with all of the foregoing
conditions in this definition. Each Subsidiary of a Structured Subsidiary shall
be deemed to be a Structured Subsidiary and shall comply with the foregoing
requirements of this definition.”
(b)    The definition of “Net Proceeds of Capital Securities/Conversion of Debt”
is deleted in its entirety, and the below-listed definitions are hereby deleted
in their entirety and the following shall be inserted in substitution thereof:
““Borrowing Base” means, based on the most recent Borrowing Base Certification
Report which as of the date of a determination of the Borrowing Base has been
received by the Administrative Agent, the sum of the applicable Advance Rates of
the Value of each Eligible Investment identified in the definition of “Advance
Rate” in this Section 1.01 (including Pre-Positioned Investments); provided,
however, that:
(a)     in no event shall more than 20% of the aggregate value of the Borrowing
Base consist of Eligible Non-Investment Grade Debt Securities and Eligible
Unquoted Senior Bank Loan Investments (in each case after giving effect to
Advance Rates);
(b)    in no event shall more than 15% of the aggregate value of the Borrowing
Base consist of debtor-in-possession Investments (in each case after giving
effect to Advance Rates);
(c)    for purposes of calculating the Borrowing Base, no single Portfolio
Investment shall be included in the Borrowing Base at a Value in excess of (i)
$7,000,000, if the Borrowing Base is less than or equal to $70,000,000 (as such
Borrowing Base calculation would be determined assuming that no single Portfolio
Investment is Valued at greater than $7,000,000); (ii) $10,000,000, if the
Borrowing Base is greater than $70,000,000 but less than or equal to
$100,000,000 (as such Borrowing Base calculation would be determined assuming
that no single Portfolio Investment is Valued at greater than $10,000,000); or
(iii) 10% of the Borrowing Base, if the Borrowing Base is greater than
$100,000,000 (as such Borrowing Base calculation would be determined assuming
that no single Portfolio Investment is Valued at greater than 10% of the
Borrowing Base);
(d)    all filings and other actions required to perfect the first-priority
security interest of the Administrative Agent on behalf of the Secured Parties
in the Portfolio Investments comprising the Borrowing Base have been made or
taken (and any Portfolio Investment for which all perfection steps have not been
completed, including without limitation notes, equities and securities perfected
by possession that have not yet been delivered to the Collateral Custodian or a
bailee that has delivered a valid, binding and effective Bailee Agreement to the
Administrative Agent in accordance with Section 5.40, shall be excluded from the
Borrowing Base until such collateral has been perfected); and
(e)    in no event shall more than: (i) 20% of the aggregate value of the
Borrowing Base consist of Eligible Investments (excluding Cash and Cash
Equivalents) in the Largest Industry Classification Group, (ii) 15% of the
aggregate value of the Borrowing Base consist of Eligible Investments (excluding
Cash and Cash Equivalents) in the Second Largest Industry Classification Group,
and (iii) 12.5% of the aggregate value of the Borrowing Base consist of Eligible
Investments (excluding Cash and Cash Equivalents) in any single Industry
Classification Group (other than the Largest Industry Classification Group or
the Second Largest Industry Classification Group), in each case, without
duplication, after giving effect to Advance Rates.
“Collateral” means collectively: (1) (i) 100% of the Capital Securities of the
Guarantors and of the current and future Domestic Subsidiaries (other than a
Structured Subsidiary) of the Borrower and Guarantors; (ii) 65% of the voting
and non-voting Capital Securities of any current

First Amendment to Loan Documents – Page 3        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




or future Foreign Subsidiaries (other than a Structured Subsidiary) and (iii)
all of the other present and future property and assets of the Borrower and each
Guarantor including, but not limited to, machinery and equipment, inventory and
other goods, accounts, accounts receivable, bank accounts, brokerage accounts,
general intangibles, financial assets, investment property, license rights,
patents, trademarks, copyrights, chattel paper, insurance proceeds, contract
rights, hedge agreements, documents, instruments, indemnification rights, tax
refunds, and cash; and (2) any other property which secures the Obligations
pursuant to the Collateral Documents; provided that, notwithstanding the
foregoing, “Collateral” shall not include any property rights in Capital
Securities issued by a Person other than a Subsidiary, or in any Operating
Documents of any such issuer, to the extent the security interest of the
Administrative Agent does not attach thereto pursuant to the terms of the
Collateral Documents.
“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value, (to the extent reflected in determining Net Assets) as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis prepared in accordance with
GAAP (but without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect to value any
indebtedness or other liabilities of the Borrower or any subsidiary at “fair
value”, as defined therein and (ii) any treatment of indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such indebtedness in a reduced
or bifurcated manner as described therein, and such indebtedness shall at all
times be valued at the full stated principal amount thereof).
(A)    All assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including without limitation goodwill (whether
representing the excess of cost over book value of assets acquired, or
otherwise), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;
(B)    To the extent not included in (A) of this definition, any amount at which
the Capital Securities of the Borrower appear as an asset on the balance sheet
of the Borrower and its Consolidated Subsidiaries; and
(C)    Loans or advances to owners of Borrower’s Capital Securities, or to
directors, officers, managers or employees of Borrower and its Consolidated
Subsidiaries.
In addition, notwithstanding the foregoing, solely for purposes of determining
the minimum Consolidated Tangible Net Worth in Section 5.07, “Consolidated
Tangible Net Worth” shall be determined solely with respect to the assets and
liabilities of the Loan Parties on a stand-alone basis.
“Control Agreement” means collectively, the Amended and Restated Control
Agreement dated as of the Closing Date by and among the Administrative Agent,
the Borrower and Amegy Bank, National Association, and any other control
agreement between any Loan Party and a financial institution, each as the same
may from time to time be amended, restated, supplemented or otherwise modified.
“Custody Agreement” means collectively, the Second Amended and Restated Custody
Agreement by and between the Borrower and Amegy Bank, National Association, and
any other custody agreement between any Loan Party and a financial institution,
each as the same may from time to time be amended, restated, supplemented or
otherwise modified.

First Amendment to Loan Documents – Page 4        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




“Eligible Core Portfolio Investment” means, on any date of determination, any
Core Portfolio Investment held by Borrower or its Subsidiaries that satisfies
each of the following requirements:
(i)    the Core Portfolio Investment is evidenced by Investment Documents
(including, in the case of any Loan other than a Noteless Loan, an original
promissory note) that have been duly authorized and that are in full force and
effect and constitute the legal, valid and binding obligation of the Obligor of
such Core Portfolio Investment to pay the stated amount of the Loan and interest
thereon, and the related Investment Documents are enforceable against such
Obligor in accordance with their respective terms;
(ii)    the Core Portfolio Investment was made in accordance with the terms of
the Investment Policies and arose in the ordinary course of the business of
Borrower, or its Subsidiary, as applicable;
(iii)    such Core Portfolio Investment is a First Lien Investment, secured by a
first priority, perfected security interest on all or substantially all of the
assets of the Obligor;
(iv)    in the case of any Core Portfolio Investment that is not solely held by
the Borrower and/or its Subsidiaries, the terms and conditions of such Core
Portfolio Investment provide the Borrower (and/or its Subsidiary, as applicable)
with the right to vote to approve or deny any amendments, supplements, waivers
or other modifications of such terms and conditions (other than such routine
amendments, supplements, waivers or other modifications as are permitted to be
approved by the administrative agent only without the vote of the syndicate
members);
(v)    the Core Portfolio Investment has an Eligible Investment Rating;
(vi)    the Core Portfolio Investment is not a Defaulted Investment and no other
Loan of the Obligor with respect to such Core Portfolio Investment is more than
45 days past due;
(vii)    the Obligor of such Core Portfolio Investment has executed all
appropriate documentation required by the Borrower, or its Subsidiary, as
applicable, in accordance with the Investment Policies;
(viii)    the Core Portfolio Investment, together with the Investment Documents
related thereto, is a “general intangible”, an “instrument”, an “account”, or
“chattel paper” within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;
(ix)    all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Core Portfolio
Investment have been duly obtained, effected or given and are in full force and
effect;
(x)    the Core Portfolio Investment is denominated and payable only in Dollars
in the United States;
(xi)    the Core Portfolio Investment bears some current interest, which is due
and payable no less frequently than quarterly;
(xii)    the Core Portfolio Investment, together with the Investment Documents
related thereto, does not contravene in any material respect any Applicable Laws
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no Obligor party thereto is in violation of any Applicable Laws or the
terms and conditions of such Investment Documents, to the extent any such
violation results in or would be reasonably likely to result in (a) an adverse
effect upon the value or collectability of such Core Portfolio

First Amendment to Loan Documents – Page 5        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




Investment, (b) a material adverse change in, or a material adverse effect upon,
any of (1) the financial condition, operations, business or properties of the
Obligor or any of its respective Subsidiaries, taken as a whole, (2) the rights
and remedies of the Borrower or its Subsidiary (as applicable) under the
Investment Documents, or the ability of the Obligor or any other loan party
thereunder to perform its obligations under the Investment Documents to which it
is a party, as applicable, taken as a whole, or (3) the collateral securing the
Core Portfolio Investment, or the Liens of the Borrower or its Subsidiary (as
applicable) thereon or the priority of such Liens;
(xiii)    the Core Portfolio Investment, together with the related Investment
Documents, is fully assignable (and if such Investment is secured by a mortgage,
deed of trust or similar lien on real property, and if requested by the
Administrative Agent, an Assignment of Mortgage executed in blank has been
delivered to the Collateral Custodian);
(xiv)    the Core Portfolio Investment was documented and closed in accordance
with the Investment Policies, and each original promissory note, if any,
representing the portion of such Core Portfolio Investment payable to the
Borrower or its Subsidiary (as applicable), has been delivered to the Collateral
Custodian, duly endorsed as collateral or, in the case of a Pre-Positioned
Investment, held by a bailee on behalf of the Administrative Agent, in
accordance with the provisions of Section 5.40;
(xv)    the Core Portfolio Investment is free of any Liens and the interest of
the Borrower or its Subsidiary (as applicable) in all Related Property is free
of any Liens other than Liens permitted under the applicable Investment
Documents and all filings and other actions required to perfect the security
interest of the Administrative Agent on behalf of the Secured Parties in the
Core Portfolio Investment have been made or taken;
(xvi)    no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Core Portfolio
Investment;
(xvii)    any Related Property with respect to such Core Portfolio Investment is
insured in accordance with the Investment Policies;
(xviii)    the primary business of the Obligor with respect to such Core
Portfolio Investment is not in the gaming, nuclear waste, bio-tech, or oil or
gas exploration industries;
(xix)    the Core Portfolio Investment is not a loan or extension of credit made
by the Borrower or one of its Subsidiaries to an Obligor solely for the purpose
of making any principal, interest or other payment on such Core Portfolio
Investment necessary in order to keep such Core Portfolio Investment from
becoming delinquent;
(xx)    such Core Portfolio Investment will not cause the Borrower (or its
Subsidiary, as applicable) to be deemed to own 5.0% or more of the voting
securities of any publicly registered issuer or any securities that are
immediately convertible into or immediately exercisable or exchangeable for 5.0%
or more of the voting securities of any publicly registered issuer;
(xxi)    the financing of such Core Portfolio Investment by the Lenders does not
contravene in any material respect Regulation U of the Federal Reserve Board,
nor require the Lenders to undertake reporting thereunder which it would not
otherwise have cause to make;
(xxii)    such Core Portfolio Investment does not represent payment obligations
relating to “put” rights relating to Margin Stock;
(xxiii)    any taxes due and payable in connection with the making of such Core
Portfolio Investment have been paid and the Obligor has been given any
assurances (including with respect to the payment of transfer taxes and
compliance with securities laws) required by the Investment Documents in
connection with the making of the Investment;

First Amendment to Loan Documents – Page 6        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




(xxiv)    the terms of the Core Portfolio Investment have not been amended or
subject to a deferral or waiver the effect of which is to (A) reduce the amount
(other than by reason of the repayment thereof) or extend the time for payment
of principal or (B) reduce the rate or extend the time of payment of interest
(or any component thereof), in each case without the consent of the
Administrative Agent, not to be unreasonably withheld or delayed;
(xxv)    such Core Portfolio Investment does not contain a confidentiality
provision that restricts the ability of the Administrative Agent, on behalf of
the Secured Parties, to exercise its rights under the Loan Documents, including,
without limitation, its rights to review the Core Portfolio Investment, the
related Investment File or the Borrower’s credit approval file in respect of
such Core Portfolio Investment;
(xxvi)    the Obligor with respect to such Core Portfolio Investment is not (A)
an Affiliate of the Borrower or any other Person whose investments are primarily
managed by the Borrower or an Affiliate of the Borrower, unless (1) such Obligor
is an Affiliate solely by reason of the Borrower’s Portfolio Investment therein
or Borrower’s other Portfolio Investments or (2) such Core Portfolio Investment
is expressly approved by the Administrative Agent (in its sole discretion) or
(B) a Governmental Authority;
(xxvii)    all information delivered by any Loan Party to the Administrative
Agent with respect to such Core Portfolio Investment is true and correct to the
knowledge of such Loan Party;
(xxviii) such Core Portfolio Investment is not an Equity Security and does not
by its terms permit the payment obligation of the Obligor thereunder to be
converted into or exchanged for equity capital of such Obligor;
(xxix) the proceeds of such Core Portfolio Investment are not used to finance
construction projects or activities in the form of a traditional construction
loan where the only collateral for the loan is the project under construction
and draws are made on the loan specifically to fund construction in progress;
and
(xxx) there is full recourse to the Obligor for principal and interest payments
with respect to such Core Portfolio Investment.
For purposes of this Agreement, the Borrower shall assign each Eligible Core
Portfolio Investment to an Industry Classification Group as reasonably
determined by the Borrower. To the extent that the Borrower reasonably
determines that any Eligible Core Portfolio Investment is not adequately
correlated with the risks of other Eligible Core Portfolio Investments in an
Industry Classification Group, such Eligible Core Portfolio Investment may be
assigned by the Borrower to an Industry Classification Group that is more
closely correlated to such Eligible Core Portfolio Investment.
“Eligible Debt Security” means, on any date of determination, any Debt Security
held by Borrower or its Subsidiaries as a Portfolio Investment that meets the
following conditions:
(i)    the investment in the Debt Security was made in accordance with the terms
of the Investment Policies applicable to “private placements”, “marketable
securities” or “idle funds investments”;
(ii)    the Debt Security has an Eligible Investment Rating;
(iii)    (A) the Debt Security is rated by a debt rating agency or other Person
engaged in the business of rating the creditworthiness of debt obligations and
(B) a Value Triggering Event related to the Debt Security has not occurred and
is continuing;

First Amendment to Loan Documents – Page 7        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




(iv)    the Debt Security is not a Defaulted Investment and is not owed by an
Obligor that is subject to an Insolvency Event or as to which the Borrower (or
its Subsidiary, as applicable) has received notice of an imminent Insolvency
Event proceeding;
(v)    the Obligor of such Debt Security has executed all appropriate
documentation, if any, required in accordance with applicable Investment
Policies;
(vi)    the Debt Security, together with the Investment Documents related
thereto (if any), is a “general intangible”, an “instrument”, an “account”, or
“chattel paper”, within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;
(vii)    all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the purchase of such Debt
Security have been duly obtained, effected or given and are in full force and
effect;
(viii)    the Debt Security is denominated and payable only in Dollars in the
United States and the Obligor is organized under the laws of, and maintains its
chief executive office and principal residence in, the United States or any
state thereof;
(ix)    the Debt Security bears current all cash interest, which is due and
payable no less frequently than semi-annually;
(x)    the Obligor with respect to the Debt Security is not (A) an Affiliate of
the Borrower or any other Person whose investments are primarily managed by the
Borrower or any Affiliate of the Borrower, unless such Debt Security is
expressly approved by the Administrative Agent (in its sole discretion), (B) a
Governmental Authority (except in the case of a Debt Security, with an
Investment Grade Rating, issued by the United States of America or any state or
municipality or other political subdivision of the United States of America) or
(C) primarily in the business of gaming, nuclear waste, bio-tech or oil or gas
exploration;
(xi)    all information delivered by any Loan Party to the Administrative Agent
with respect to such Debt Security is true and correct to the knowledge of such
Loan Party;
(xii)    the proceeds of such Debt Security are not used to finance construction
projects or activities in the form of a traditional construction loan where the
only collateral for the loan is the project under construction and draws are
made on the loan specifically to fund construction in progress;
(xiii)    the Debt Security is a Quoted Investment; and
(xiv)    the Debt Security can be converted to Cash in 30 Business Days or fewer
without a greater than ten percent (10%) reduction in the value of such Debt
Security.
“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower (other than a Structured Subsidiary) solely as a
result of the Borrower or any other Subsidiary of the Borrower acquiring the
Capital Securities of such Person, through a bankruptcy, foreclosure or similar
proceedings, with the intent to sell or transfer all of the Capital Securities
of such Person; provided, that, in the event that the Borrower or such
Subsidiary (other than a Structured Subsidiary) of the Borrower is unable to
sell all of the Capital Securities of such Person within 180 days after the
Borrower or such Subsidiary (other than a Structured Subsidiary) of the Borrower
acquires the Capital Securities of such Person, such Person shall no longer be
considered a “Foreclosed Subsidiary” for purposes of this Agreement.
“Guarantors” means collectively, all direct and indirect Subsidiaries of the
Borrower or Guarantors acquired, formed or otherwise in existence after the
Closing Date and required to become

First Amendment to Loan Documents – Page 8        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




a Guarantor pursuant to Section 5.28. It is understood and agreed that, subject
to Section 5.28, no Structured Subsidiary shall be required to be a Guarantor as
long as it remains a Structured Subsidiary as defined and described herein.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and any of
their respective Subsidiaries (other than the Structured Subsidiaries), taken as
a whole, (b) the rights and remedies of the Administrative Agent or the Lenders
under the Loan Documents, or the ability of the Borrower or any other Loan Party
to perform its obligations under the Loan Documents to which it is a party, as
applicable, or (c) the legality, validity or enforceability of any Loan Document
or (d) the Collateral, or the Administrative Agent’s Liens for the benefit of
the Secured Parties on the Collateral or the priority of such Liens.
“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries that are Guarantors, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP; provided however, notwithstanding
the foregoing to the contrary, solely for purposes of determining the Asset
Coverage Ratio, “Net Assets” shall be determined with respect to the assets and
liabilities of the Borrower and all of its Subsidiaries.
“Pledge Agreement” means the Amended and Restated Equity Pledge Agreement, dated
as of the Closing Date, substantially in the form of Exhibit K, pursuant to
which Borrower and, if applicable, Guarantors pledge to the Administrative Agent
for the benefit of the Secured Parties, among other things, (i) all of the
capital stock and equity interests of the Guarantors and of each other current
or future Subsidiary of the Borrower and Guarantors except Foreign Subsidiaries
or Structured Subsidiaries; and (ii) sixty-five percent (65%) of the capital
stock and equity interests of each current or future Foreign Subsidiary (other
than Structured Subsidiaries).
“Portfolio Investment” means an investment made by the Borrower in the ordinary
course of business and consistent with the Investment Policies in a Person that
is accounted for under GAAP as a portfolio investment of the Borrower. Portfolio
Investments shall include Cash, Cash Equivalents, Core Portfolio Investments,
Senior Bank Loan Investments and Debt Securities. Without limiting the
generality of the foregoing, it is understood and agreed that any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold, or otherwise transferred to any Structured Subsidiary, or held by any
Structured Subsidiary, or which secure obligations of any Structured Subsidiary,
shall not be treated as Portfolio Investments.
“Sub-Adviser” means MSC Adviser I, LLC, a Delaware limited liability company or
any permitted assignee approved by the Administrative Agent pursuant to Section
5.45 hereof.”
(c)    Section 2.14(a) of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“(a)    The Borrower shall have the right, at any time prior to the date that is
one hundred eighty (180) days prior to the Termination Date by written notice to
and in consultation with the Administrative Agent, to request an increase in the
aggregate Revolver Commitments (each such requested increase, a “Commitment
Increase”), by having one or more existing Lenders increase their respective
Revolver Commitments then in effect (each, an “Increasing Lender”), by adding as
a Lender with a new Revolver Commitment hereunder one or more Persons that are
not already Lenders (each, an “Additional Lender”), or a combination thereof,
provided that (i) any

First Amendment to Loan Documents – Page 9        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




such request for a Commitment Increase shall be in a minimum amount of
$5,000,000, (ii) immediately after giving effect to any Commitment Increase, (y)
the aggregate Revolver Commitments shall not exceed $150,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $80,000,000,
(iii) no Default or Event of Default shall have occurred and be continuing on
the applicable Commitment Increase Date (as hereinafter defined) or shall result
from any Commitment Increase, (iv) immediately after giving effect to any
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower shall be in compliance with
the covenants contained in Article V, (v) no consent of any Lender to such
Commitment Increase shall be required and no Lender shall be obligated to
participate as a Lender in such Commitment Increase, (vi) the Borrower shall
give the existing Lenders the right of first refusal for participating in any
such Commitment Increase by providing such notice to the Administrative Agent
ten (10) Business Days before executing a commitment with any Person that is not
already a Lender, and (vii) Section 5.07 will be adjusted by mutual consent of
the Borrower and the Majority Lenders. An existing Lender shall have priority
over Additional Lenders to participate in such requested Commitment Increase if
such existing Lender provides written notice of its election to participate
within ten (10) Business Days of such existing Lender’s receipt of such notice.
Such notice from the Borrower shall specify the requested amount of the
Commitment Increase. No Lender shall have any obligation to become an Increasing
Lender and any decision by a Lender to increase its Commitment shall be made in
its sole discretion independently from any other Lender. Other than fees payable
to the Administrative Agent, any fees paid by the Borrower for a Commitment
Increase to an Increasing Lender, an Additional Lender, and the Administrative
Agent, shall be for their own account and shall be in an amount, if any,
mutually agreed upon by each such party and the Borrower, in each party’s sole
discretion.”
(d)    Section 4.08 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 4.08. Subsidiaries. Each of the Subsidiaries (other than any Foreclosed
Subsidiary) of each Loan Party is a corporation, a limited liability company or
other legal entity, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, is duly qualified to transact
business in every jurisdiction where, by the nature of its business, such
qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. No Loan Party has any Subsidiaries except
those Subsidiaries listed on Schedule 4.08 and as set forth in any Compliance
Certificate provided to the Administrative Agent and Lenders pursuant to Section
5.01(c) after the Closing Date, which accurately sets forth each such
Subsidiary’s complete name and jurisdiction of organization, and if applicable,
the designation of such Subsidiary as a Structured Subsidiary.”
(e)    Section 4.27 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 4.27. Affiliate Transactions. Except as permitted by Section 5.27,
neither the Borrower nor any Subsidiary (other than any Structured Subsidiary)
nor any other Loan Party is a party to or bound by any agreement or arrangement
(whether oral or written) to which any Affiliate of the Borrower, any Subsidiary
or any other Loan Party is a party.
(f)    The following is inserted immediately after Section 4.42 of the Credit
Agreement as a new Section 4.43:
“SECTION 4.43. Structured Subsidiaries.

First Amendment to Loan Documents – Page 10        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




(a)     There are no agreements or other documents relating to any Structured
Subsidiary binding upon the Borrower or any of its Subsidiaries (other than such
Structured Subsidiary) other than as permitted under the definition thereof.
(b)     The Borrower has not Guaranteed the Debt or other obligations in respect
of any credit facility relating to the Structured Subsidiaries, other than
pursuant to Standard Securitization Undertakings.”
(g)    Section 5.01 of the Credit Agreement is hereby amended by:
(i) deleting Sections 5.01(a), (b) and (c) in their entirety and inserting the
following in substitution thereof:
“(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, an audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by an independent public accountants
reasonably acceptable to the Administrative Agent, with such certification to be
free of exceptions and qualifications not acceptable to the Required Lenders;
provided, that to the extent that any Structured Subsidiary, Special Purpose
Subsidiary or Foreclosed Subsidiary that is treated as a consolidated entity and
reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries, concurrently with the delivery of the financial statements
referred to in this paragraph (a), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Structured Subsidiary,
Special Purpose Subsidiary and such Foreclosed Subsidiary as of the end of such
Fiscal Year and the related statements of income and stockholders’ equity of
such Structured Subsidiary, Special Purpose Subsidiary and such Foreclosed
Subsidiary for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statement of income and statement of cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, GAAP and consistency by the chief
financial officer of the Borrower; provided, that to the extent that any
Structured Subsidiary, Special Purpose Subsidiary or any Foreclosed Subsidiary
that is treated as a consolidated entity and reflected on the consolidated
balance sheet of the Borrower and its Subsidiaries, concurrently with the
delivery of the financial statements referred to in this paragraph (b), the
Borrower shall provide to the Administrative Agent a balance sheet for each such
Structured Subsidiary, Special Purpose Subsidiary and such Foreclosed Subsidiary
as of the end of such Fiscal Quarter and the related statements of income and
stockholders’ equity of such Structured Subsidiary, Special Purpose Subsidiary
and such Foreclosed Subsidiary for such Fiscal Quarter, setting forth in each
case in comparative form the figures for the previous Fiscal Quarter;

First Amendment to Loan Documents – Page 11        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit H and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officer or other authorized officers of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Loan Parties were in compliance with the requirements of Sections 5.04, 5.05,
5.07, 5.09, 5.10, 5.11, 5.12, 5.37 and 5.46 on the date of such financial
statements, (ii) setting forth the identities of the respective Subsidiaries on
the date of such financial statements, and (iii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Loan Parties are taking or
propose to take with respect thereto;”
(ii) deleting Section 5.01(j) and replacing it with the following:
“(j) promptly at the request of the Administrative Agent, (i) copies of the
Investment Documents with respect to any Portfolio Investment and (ii) to the
extent not subject to a nondisclosure provision, any valuation report received
by the Borrower with respect to the Borrower’s and its Subsidiaries’ (other than
any Structured Subsidiaries’) loan and investment portfolio, conducted by
Deloitte Financial Advisory Services LLP or such other third party appraiser
reasonably acceptable to the Administrative Agent; provided that, the Borrower
shall use its best efforts to obtain the consent of Deloitte Financial Advisory
Services LLP or such other appraiser to release such report to the
Administrative Agent;”
(iii) deleting “and” at the end of Section 5.01(l);
(iv) moving the existing Section 5.01(m) to a new Section 5.01(n); and
(v) inserting the following as a new Section 5.01(m):
“(m)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of each Fiscal Year, commencing with the first Fiscal
Quarter to end on or after the date on which the Borrower has any Structured
Subsidiary, a certificate of a Responsible Officer of the Borrower certifying
that attached thereto is a complete and correct description of all portfolio
investments made by such Structured Subsidiary as of the date thereof,
including, with respect to each such portfolio investment, the name of the
Structured Subsidiary holding such portfolio investment and the name of the
Obligor of such portfolio investment; and”
(h)    Section 5.05 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.05.    Capital Expenditures. Capital Expenditures of the Loan Parties
will not exceed in the aggregate in any Fiscal Year the sum of $500,000;
provided that after giving effect to the incurrence of any Capital Expenditures
permitted by this Section, no Default shall have occurred and be continuing
(with the effect that amounts not incurred in any Fiscal Year may not be carried
forward to a subsequent period).”
(i)    Section 5.07 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.07.    Minimum Consolidated Tangible Net Worth. Consolidated Tangible
Net Worth shall be calculated quarterly commencing on the Fiscal Quarter ending
March 31, 2014 and at the end of each Fiscal Quarter thereafter, and shall not
be less than $50,000,000.00.”

First Amendment to Loan Documents – Page 12        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




(j)    Section 5.11 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.11.    Loans or Advances. No Loan Party nor any Subsidiary of a Loan
Party (other than Structured Subsidiaries) shall make loans or advances to any
Person except: (i) solely to the extent not prohibited by Applicable Laws,
employee loans or advances that do not exceed Two Hundred Thousand Dollars
($200,000) in the aggregate at any one time outstanding made on an arms’-length
basis in the ordinary course of business; (ii) deposits required by government
agencies or public utilities; (iii) loans or advances to the Borrower or any
Guarantor that is a Consolidated Subsidiary; (iv) loans or advances consisting
of Portfolio Investments; and (v) loans and advances outstanding on the Closing
Date and set forth on Schedule 5.11; provided that after giving effect to the
making of any loans, advances or deposits permitted by this Section 5.11, no
Default shall have occurred and be continuing. All loans or advances permitted
under this Section 5.11 (excluding Noteless Loans) shall be evidenced by written
promissory notes. Except as approved by the Administrative Agent in writing, no
Loan Party nor any Subsidiary of a Loan Party shall request or receive a
promissory note or other instrument from any Obligor in connection with a
Noteless Loan.”
(k)    Section 5.13 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.13.    Investments. No Loan Party nor any Subsidiary of a Loan Party
shall make Investments in any Person except as permitted by Sections 5.08 and
5.11(i) through (iii) and except (i) Investments in Cash and Cash Equivalents,
(ii) Investments not constituting loans or advances in the Capital Securities of
their respective Subsidiaries and equity investments as set forth on Schedule
4.24, (iii) Investments in Portfolio Investments made in the ordinary course of
business and consistently with the Investment Policies, (iv) Capital Securities
in (or capital contributions to) Structured Subsidiaries acquired or created
after the Closing Date to the extent not prohibited by Section 5.17, and (v)
Investments by any Structured Subsidiary (so long as the Borrower has complied
with its obligation to deliver the certificate of designation described in the
definition of “Structured Subsidiary”).”
(l)    Section 5.14 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.14.    Negative Pledge. No Loan Party nor any Subsidiary of a Loan
Party will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it (including Capital Securities in any Subsidiary),
except:
(a)    Liens existing on the date of this Agreement encumbering assets (other
than Collateral) securing Debt outstanding on the date of this Agreement, in
each case as described and in the principal amounts set forth on Schedule 5.14;
(b)    Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business that are not yet due and payable or that are being contested
in good faith and with due diligence by appropriate proceedings;
(c)    pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs which in no event shall become a Lien prior to any
Collateral Documents;
(d)    Liens of mechanics, materialmen, warehousemen, carriers or other like
liens, securing obligations incurred in the ordinary course of business that:
(1) are not yet due and payable and which in no event shall become a Lien prior
to any Collateral Documents; or (2) are

First Amendment to Loan Documents – Page 13        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




being contested diligently in good faith pursuant to appropriate proceedings and
with respect to which the Loan Party has established reserves reasonably
satisfactory to the Administrative Agent and Required Lenders and which in no
event shall become a Lien prior to any Collateral Documents;
(e)    good faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business which in no event shall become a Lien prior to any Collateral Document;
(f)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that (i) such Debt is not secured by any additional
assets, and (ii) the amount of such Debt secured by any such Lien is not
increased;
(g)    encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;
(h)    any Lien on Margin Stock;
(i)    any Lien imposed as a result of a taking under the exercise of the power
of eminent domain by any governmental body or by any Person acting under
governmental authority;
(j)    Liens securing reasonable and customary fees of banks and other
depository institutions on Cash and Cash Equivalents held on deposit with such
banks and institutions; provided that such Liens are subordinated to the Liens
described in Section 5.14(l);
(k)    Liens on assets owned by Structured Subsidiaries;
(l)    Liens securing the Administrative Agent and the Secured Parties created
or arising under the Loan Documents; and
(m)    Liens securing Debt permitted under Section 5.31(d), provided that
(i) such Liens do not at any time encumber any property other than property
financed by such Debt, (ii) the Debt secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (iii) such Liens attach to such property concurrently
with or within ninety (90) days after the acquisition thereof.
Notwithstanding anything contained in this Section 5.14 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except the Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances.”
(m)    Section 5.15 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.15.    Maintenance of Existence, etc. Each Loan Party shall, and
shall cause each Subsidiary of a Loan Party (other than any Structured
Subsidiary) to, maintain its organizational existence and carry on its business
in substantially the same manner and in substantially the same line or lines of
business or line or lines of business reasonably related to the business now
carried on and maintained. Any Subsidiary pledging Collateral hereunder shall be
organized as a corporation, limited liability company, limited partnership or
other legal entity.”

First Amendment to Loan Documents – Page 14        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




(n)    Section 5.16 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.16.    Dissolution. No Loan Party nor any Subsidiary of a Loan Party
(other than any Structured Subsidiary) shall suffer or permit dissolution or
liquidation either in whole or in part or redeem or retire any shares of its own
Capital Securities or that of any Subsidiary of a Loan Party (other than any
Structured Subsidiary), except: (1) through corporate or company reorganization
to the extent permitted by Section 5.17; and (2) Restricted Payments permitted
by Section 5.12.”
(o)    Section 5.17 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.17.    Consolidations, Mergers and Sales of Assets. No Loan Party
will, nor will it permit any Subsidiary of a Loan Party (other than a Structured
Subsidiary) to, consolidate or merge with or into, or sell, lease or otherwise
transfer all or any substantial part of its assets to, any other Person, or
discontinue or eliminate any business line or segment, provided that (a)
pursuant to the consummation of an Acquisition permitted under Section 5.08 (but
not otherwise) a Loan Party may merge with another Person if (i) such Person was
organized under the laws of the United States of America or one of its states,
(ii) the Loan Party is the Person surviving such merger, (iii) immediately after
giving effect to such merger, no Default shall have occurred and be continuing,
and (iv) if the Borrower merges with another Loan Party, the Borrower is the
Person surviving such merger; (b) Subsidiaries of a Loan Party (excluding Loan
Parties) may merge with one another; and (c) the foregoing limitation on the
sale, lease or other transfer of assets and on the discontinuation or
elimination of a business line or segment shall not prohibit (1) a transfer of
assets or the discontinuance or elimination of a business line or segment (in a
single transaction or in a series of related transactions) in the ordinary
course of business of the Borrower and its Subsidiaries (other than Structured
Subsidiaries) if, after giving effect thereto the Borrower and its Subsidiaries
shall be in compliance on a pro forma basis, after giving effect to such
transfer, discontinuation or elimination, with the terms and conditions of this
Agreement and (2) divestitures of Portfolio Investments in the ordinary course
of business of the Borrower and its Subsidiaries (other than Structured
Subsidiaries) if, after giving effect thereto (and to any concurrent
acquisitions of Portfolio Investments or payments of outstanding Loans or Other
Covered Indebtedness) the (A) Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to any such divestiture,
with the terms and conditions of this Agreement, and (B) the Covered Debt Amount
does not exceed the Borrowing Base; provided, however, that upon the occurrence
and during the continuance of a Default or an Event of Default, the Borrower
shall not sell, transfer or otherwise dispose of any asset (including without
limitation any Portfolio Investment) without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing, a Loan Party may sell,
transfer or otherwise dispose of Portfolio Investments originated or purchased
by the Borrower and transferred to a Structured Subsidiary so long as (x) prior
to and after giving effect to such sale, transfer or other disposition (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding
Loans) the Covered Debt Amount does not exceed the Borrowing Base and no Default
exists and the Borrower delivers to the Administrative Agent a certificate of a
Responsible Officer to such effect, and (y) either (i) the amount by which the
Borrowing Base exceeds the Covered Debt Amount immediately prior to such release
is not diminished as a result of such release or (ii) the Borrowing Base
immediately after giving effect to such release is at least 120% of the Covered
Debt Amount.”
(p)    Section 5.18 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:

First Amendment to Loan Documents – Page 15        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




“SECTION 5.18.    Use of Proceeds. No portion of the proceeds of any Advance
will be used by the Borrower or any Subsidiary (i) in connection with, either
directly or indirectly, any tender offer for stock of any corporation with a
view towards obtaining control of such other corporation (other than a Portfolio
Investment; provided that the board of directors or comparable governing body of
the Obligor in which such Investment is made has approved such offer and change
of control), (ii) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock, or (iii) for
any purpose in violation of any applicable law or regulation. Except as
otherwise provided herein, the proceeds of the Advances shall be used: (i) for
working capital and other lawful corporate purposes of the Loan Parties, (ii) to
pay fees and expenses incurred in connection with this Agreement and (iii) for
investments in Portfolio Investments. No part of the proceeds of any Advance
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.”
(q)    Section 5.27 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.27.    Transactions with Affiliates. No Loan Party nor any Subsidiary
of a Loan Party (other than Structured Subsidiaries) shall enter into, or be a
party to, any transaction with any Affiliate of a Loan Party or such Subsidiary
(which Affiliate is not a Loan Party or a Subsidiary of a Loan Party), except as
permitted by law and in the ordinary course of business and pursuant to
reasonable terms which are no less favorable to the Loan Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person which is not an Affiliate.”
(r)    Section 5.28 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.28.    Joinder of Subsidiaries.
(a)    The Loan Parties shall cause any (i) Person which becomes a Domestic
Subsidiary of a Loan Party (other than a Foreclosed Subsidiary or a Structured
Subsidiary) after the Closing Date, or (ii) any Structured Subsidiary which no
longer constitutes a “Structured Subsidiary” pursuant to the definition thereof
(in which case such Person shall be deemed to be a “new” Subsidiary for purposes
of this Section 5.28), to become a party to, and agree to be bound by the terms
of, this Agreement, the Security Agreement, the Pledge Agreement and the other
Loan Documents pursuant to a Joinder Agreement in the form attached hereto as
Exhibit I and otherwise satisfactory to the Administrative Agent in all respects
and executed and delivered to the Administrative Agent within ten (10) Business
Days after the day on which such Person became a Domestic Subsidiary (or such
Structured Subsidiary no longer qualifying as such). The Loan Parties shall also
cause the items specified in Section 3.01(c), (e), (g) and (h) to be delivered
to the Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument and such Subsidiary or former
Structured Subsidiary.
(b)    The Loan Parties shall, or shall cause any Subsidiary (other than any
Structured Subsidiary) (the “Pledgor Subsidiary”) to pledge: (a) the lesser of
(A) 65% of the voting and non-voting Capital Securities or equivalent equity
interests or (B) the entire interest owned by the Loan Parties and such Pledgor
Subsidiary, of any Person which becomes a Foreign Subsidiary (other than any
Structured Subsidiary) after the Closing Date; and (b) the entire interest owned
by the Loan Parties and such Pledgor Subsidiary, of the Capital Securities or
equivalent equity interest in any Person which becomes a Domestic Subsidiary
(other than any Structured Subsidiary) after the Closing Date, all pursuant to a
Joinder Agreement described above executed and delivered by the Loan Parties or
such Pledgor Subsidiary to the Administrative Agent within ten (10) Business

First Amendment to Loan Documents – Page 16        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




Days after the day on which such Person became a Domestic Subsidiary (other than
a Structured Subsidiary) and shall deliver to the Collateral Custodian, as
bailee for the Administrative Agent, such shares of capital stock together with
stock powers executed in blank. The Loan Parties shall also cause the items
specified in Section 3.01(c), (e), (g) and (h) to be delivered to the
Administrative Agent concurrently with the Joinder Agreement referred to above,
modified appropriately to refer to such Joinder Agreement, the pledgor and such
Subsidiary (other than any Structured Subsidiary).
(c)    Once any Subsidiary becomes a party to this Agreement in accordance with
Section 5.28(a) or any Capital Securities (or equivalent equity interests) of a
Subsidiary are pledged to the Administrative Agent in accordance with Section
5.28(b), such Subsidiary thereafter shall remain a party to this Agreement and
the Capital Securities (or equivalent equity interests) in such Subsidiary
(including, without limitation, all initial Subsidiaries) shall remain subject
to the pledge to the Administrative Agent, as the case may be, even if such
Subsidiary ceases to be a Subsidiary; provided that if a Subsidiary ceases to be
a Subsidiary of the Borrower as a result of the Borrower's transfer or sale of
all of the Capital Securities of such Subsidiary owned by Borrower in accordance
with and to the extent permitted by the terms of Section 5.17, the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement and release the Capital Securities of such Subsidiary from the Pledge
Agreement.
(d)    The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each Structured Subsidiary as a Loan Party only for so
long as such Person qualifies as a “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute a
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.”
(s)    Section 5.29 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.29.    No Restrictive Agreement. No Loan Party will, nor will any
Loan Party permit any of its Subsidiaries (other than Structured Subsidiaries)
to, enter into, after the date of this Agreement, any indenture, agreement,
instrument or other arrangement that, directly or indirectly, prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, any of the following by the Loan Party or
any such Subsidiary: (i) the incurrence or payment of Debt, (ii) the granting of
Liens (other than normal and customary restrictions on the granting of Liens on
Capital Securities issued by a Person other than a Subsidiary in respect of any
Portfolio Investment made in the ordinary course of business) or (iii) the
making of loans, advances or Investments or the sale, assignment, transfer or
other disposition of property, real, personal or mixed, tangible. No Loan Party
will, nor will any Loan Party permit any of its Subsidiaries (other than any
Structured Subsidiary) to, enter into, after the date of this Agreement, any
indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the ability of the
Loan Party or any of its Subsidiaries (other than any Structured Subsidiary) to
declare or pay Restricted Payments or other distributions in respect of Capital
Securities of the Loan Party or any Subsidiary (other than any Structured
Subsidiary).”
(t)    Section 5.31 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.31.    Additional Debt. No Loan Party or Subsidiary of a Loan Party
shall directly or indirectly issue, assume, create, incur or suffer to exist any
Debt or the equivalent (including obligations under capital leases), except for:
(a) the Debt owed to the Lenders and Hedge Counterparties under the Loan
Documents; (b) the Debt existing and outstanding on the Closing Date described
on Schedule 5.31; (c) purchase money Debt hereafter incurred by the

First Amendment to Loan Documents – Page 17        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




Borrower or any of its Subsidiaries to finance the purchase of equipment so long
as (i) such Debt when incurred shall not exceed the purchase price of the
asset(s) financed, and (ii) the aggregate outstanding principal amount of all
Debt permitted under this clause (c) shall not at any time exceed $1,000,000.00;
(d) convertible Debt incurred after the date hereof with a maturity when
incurred not less than one year after the Termination Date (after giving effect
to any extensions of the Termination Date which have been exercised at the time
of incurrence of the Debt but not giving effect to any extensions exercised
after the incurrence of such Debt) and with terms no more restrictive than those
in this Agreement, so long as such Debt is (i) unsecured and (ii) subject to
subordination terms as are market for such Debt, including indefinite payment
blockage on any payment default with respect to the Obligations (after the
expiration of any cure periods) and not less than one year payment blockage on
any non-payment default with respect to the Obligations (after the expiration of
any cure periods); (e) Debt owing to a Loan Party that is incurred as the
borrower of a loan or advance permitted under Section 5.11(iii); and (f) Debt of
Structured Subsidiaries; provided that on the date that such Debt is incurred
(for clarity, with respect to revolving loan facilities or staged advance loan
facilities, “incurrence” shall be deemed to take place at the time such facility
is entered into, and not upon each borrowing thereunder) the Borrower is in pro
forma compliance with each of the covenants for which compliance must be
regularly certified pursuant to Section 5.01(c) after giving effect to the
incurrence thereof and on the date of such incurrence Borrower delivers to the
Administrative Agent a certificate of a Responsible Officer to such effect. For
the avoidance of doubt, any convertible Debt incurred after the date hereof
shall not be deemed to be in violation of clause (d) as a result of extensions
to the Termination Date effective after the original incurrence of such
convertible Debt.”
(u)    Section 5.35 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.35.    Hedge Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries (other than Structured Subsidiaries) to, enter
into any Hedge Transaction, other than Hedge Transactions entered into in the
ordinary course of business to hedge or mitigate risks to which the Loan Parties
are exposed in the conduct of their business or the management of their
liabilities. Solely for the avoidance of doubt, the Borrower acknowledges that a
Hedge Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedge Transaction under which any
Loan Party is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Debt or (ii) as a
result of changes in the market value of any common stock or any Debt) is not a
Hedge Transaction entered into in the ordinary course of business to hedge or
mitigate risks.”
(v)    Section 5.39 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.39.    Compliance with Investment Policies and Investment Documents.
The Borrower shall, and shall cause its Subsidiaries (other than Structured
Subsidiaries) to, comply at all times with its Investment Policies in all
material respects and, at their own expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by each of them under the Portfolio Investments and the related
Investment Documents. The Borrower shall furnish to the Administrative Agent,
prior to its effective date, prompt notice of any changes in the Investment
Policies and shall not agree to or otherwise permit to occur any modification of
the Investment Policies in any manner that would or would reasonably be expected
to adversely affect the interests or remedies of the Administrative Agent or the
Secured Parties under this Agreement or any Loan Document or impair the
collectability of any Portfolio Investment without the prior written consent of
the Administrative Agent (in its sole discretion).”

First Amendment to Loan Documents – Page 18        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




(w)    Section 5.41 of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“SECTION 5.41.    Custody Agreements. The Borrower shall not permit any Loan
Party, and the Borrower shall not permit the Adviser, on behalf of the Borrower,
to enter into any custody agreement or equivalent arrangement with any person to
hold securities, cash or other assets of any Loan Party unless the Person acting
as custodian shall have delivered a Custodial Agreement and, if requested by the
Administrative Agent, a control agreement, to the Administrative Agent (in each
case in form and substance satisfactory to the Administrative Agent). Each Loan
Party agrees that it shall not amend, modify or supplement any Custodial
Agreement without the prior, written approval of the Administrative Agent, and
the Borrower shall immediately deliver true and complete copies of such
amendment, modification or supplement to Administrative Agent and its counsel.”
(x)    The following new section is inserted in the Credit Agreement immediately
after Section 5.45 of the Credit Agreement as Section 5.46:
“SECTION 5.46.    Anti-Hoarding of Assets at Structured Subsidiaries. If any
Structured Subsidiary is not prohibited by any law, rule or regulation or by any
contract or agreement relating to Debt from distributing all or any portion of
its assets to a Loan Party, then such Structured Subsidiary shall, if a
Significant Unsecured Indebtedness Event has occurred and is continuing,
distribute to a Loan Party the amount of assets held by such Structured
Subsidiary that such Structured Subsidiary is permitted to distribute and that,
in the good faith judgment of the Borrower, such Structured Subsidiary does not
reasonably expect to utilize, in the ordinary course of business, to obtain or
maintain a financing from an unaffiliated third party; provided, further,
however, that if a Significant Unsecured Indebtedness Event has occurred and is
continuing and the value of the assets owned by such Structured Subsidiary
significantly exceeds the amount of Debt of such Structured Subsidiary, even if
such Structured Subsidiary is prohibited by any contract or agreement relating
to Debt from distributing all or any portion of its assets to a Loan Party, the
Borrower shall use its commercially reasonable efforts to take such action as is
necessary to cause such Structured Subsidiary to become a Loan Party or
distribute assets to a Loan Party in an amount equal to the amount of assets
held by such Structured Subsidiary that, in the good faith judgment of the
Borrower, such Structured Subsidiary does not reasonably expect to utilize, in
the ordinary course of business, to obtain or maintain a financing from an
unaffiliated third party that includes advance rates that are substantially
comparable to market terms for substantially similar debt financings at such
time of determination.”
(y)    Section 6.01(b) of the Credit Agreement is hereby deleted in its entirety
and the following shall be inserted in substitution thereof:
“(b)    any Loan Party shall fail to observe or perform any covenant contained
in Section 5.01(e) and (i), 5.02(ii) and (iii), 5.03, 5.04, 5.05, 5.06, 5.07,
5.08, 5.09, 5.10, 5.12, 5.13, 5.14, 5.16, 5.17, 5.18, 5.29, 5.31, 5.33, 5.34,
5.41, 5.44, and 5.46; or”
(z)    The following is inserted immediately after Section 9.05(c) of the Credit
Agreement as a new Section 9.05(d):
“(d)    To the extent not inconsistent with Section 9.05(a)(vii) above, the
Administrative Agent is authorized to release (and shall release) its Lien on
any Collateral (i) that is the subject of a disposition not prohibited under
this Agreement (including, without limitation, any transfer of a Portfolio
Investment to a Structured Subsidiary in compliance with Section 5.17) or (ii)
to which the Required Lenders shall have consented, and the Administrative Agent
will, at the Loan Parties’ expense, execute and deliver to any Loan Party such
documents (including, without limitation, any UCC lien releases, re-assignments
of trademarks, discharges of security interests,

First Amendment to Loan Documents – Page 19        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




and other similar discharge or release documents (and, if applicable, in
recordable form)) as such Loan Party shall reasonably request to evidence the
release of such Lien; notwithstanding the foregoing, Portfolio Investments
constituting Collateral shall be automatically released from such Lien, without
any action of the Administrative Agent, in connection with any disposition of
Portfolio Investments by a Loan Party that (x) occurs in the ordinary course of
such Loan Party’s business and (y) is not prohibited under any of the Loan
Documents.”
(aa)    Schedule 4.08 of the Credit Agreement is hereby deleted in its entirety
and replaced with the Schedule 4.08 (Subsidiaries) attached hereto.
3.    Amendments to the Security Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 5 hereof, the Security Agreement is
hereby amended by deleting the below-listed definition in its entirety inserting
the following in substitution thereof:
““Excluded Capital Securities” means, collectively, (a) any outstanding Capital
Securities of a Structured Subsidiary and (b) any outstanding Capital Securities
of a Foreign Subsidiary in excess of 65% of the voting power of all classes of
Capital Securities of such Foreign Subsidiary entitled to vote.”
4.    Amendments to the Pledge Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 5 hereof, the Pledge Agreement is
hereby amended by deleting Section 2(a)(i) in its entirety and inserting the
following in substitution thereof:
“(i) any outstanding Equity Interests of (x) a Structured Subsidiary or (y) a
Foreign Subsidiary in excess of 65% of the voting power of all classes of Equity
Interests of such Foreign Subsidiary entitled to vote, or”
5.    Conditions Precedent to Effectiveness of Amendment. This Amendment shall
become effective when, and only when, the Administrative Agent shall have
received:
(a)    counterparts of this Amendment duly executed by Borrower, Guarantor,
Administrative Agent and Lenders;
(b)    an officer’s certificate from Borrower with appropriate certifications
and attachments, including (i) resolutions of the board of directors (or other
governing body) of the Borrower certified by the Secretary (or other custodian
of records) of the Borrower which authorize the execution, delivery, and
performance by the Borrower of this Amendment; (ii) a certification that the
Organizational Documents of the Borrower certified by the Secretary of State of
the State of Maryland attached to the Secretary’s Certificate of the Borrower
dated as of March 11, 2014 have not been amended since the date of such
certificate and remain in full force and effect, (iii) a certification that the
Operating Documents of the Borrower attached to the Secretary’s Certificate of
the Borrower dated as of March 11, 2014 have not been amended since the date of
such certificate and remain in full force and effect; and (iv) an incumbency
certificate of authorized signors of the Borrower;
    (c)    an officer’s certificate from Guarantor with appropriate
certifications and attachments, including (i) resolutions of the board of
directors (or other governing body) of the Guarantor certified by the Secretary
(or other custodian of records) of the Guarantor which authorize the execution,
delivery, and performance by the Guarantor of this Amendment; (ii) a
certification that the Organizational Documents of the Guarantor certified by
the Secretary of State of the State of Delaware attached as an exhibit to the
Secretary’s Certificate of the Borrower dated as of April 15, 2014 have not been
amended since the date of such certificate and remain in full force and effect,
(iii) a certification that the Operating Documents of the Guarantor attached to
the Secretary’s Certificate of the Borrower dated as of April 15, 2014 have not
been amended since the date of such

First Amendment to Loan Documents – Page 20        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




certificate and remain in full force and effect; and (iv) an incumbency
certificate of authorized signors of the Guarantor;
(d)    all fees and other amounts due and payable, including, to the extent
invoiced, reimbursement or payment of all legal fees and expenses of
Administrative Agent’s counsel, and all out-of-pocket expenses required to be
reimbursed or paid by Borrower hereunder; and
    (e)    such other documents or items as the Administrative Agent, the
Lenders or their counsel may reasonably request in connection with this
Amendment.
6.    Representations and Warranties of the Borrower. Each of Borrower and
Guarantor represents and warrants as follows:
(a)    It is duly authorized and empowered to execute, deliver and perform this
Amendment and all other instruments referred to or mentioned herein to which it
is a party, and all action on its part requisite for the due execution, delivery
and the performance of this Amendment has been duly and effectively taken.
(b)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement, as amended hereby, and any other Loan
Documents to which it is a party executed in connection herewith or therewith
are true in all material respects on and as of the date hereof as though made on
and as of the date hereof, except to the extent that such representation or
warranty was made as of a specific date, in which case such representation or
warranty was true in all material respects when made.
(c)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default.
(d)    When duly executed and delivered, each of this Amendment, the Credit
Agreement and any other Loan Documents to which it is a party executed in
connection herewith or therewith will be legal and binding obligations of it,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.
7.    Reference to and Effect on the Loan Documents.
(a)    Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference in the Loan Documents shall mean and be a reference
to the Credit Agreement as amended hereby.
(b)    Except as specifically amended above, the Credit Agreement, the Notes,
and all other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Administrative Agent, nor constitute a waiver of any provision of any
of the Loan Documents.
8.    Ratification and Affirmation of Guarantor. Guarantor hereby expressly
(a) acknowledges the terms of the this Amendment (b) ratifies and affirms its
obligations under the Loan Documents to which it is a party, including without
limitation, the Credit Agreement, the Security Agreement and the Pledge
Agreement, (c) acknowledges, renews and extends its continued liability under
said Loan Documents and agrees that said Loan Documents remain in full force and
effect notwithstanding the matters contained herein, and (d) represents and
warrants to Administrative Agent that as of the date hereof, after giving effect
to the terms of this Amendment, all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.

First Amendment to Loan Documents – Page 21        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




9.    Costs and Expenses. Borrower agrees to pay on demand all out of pocket
costs and expenses of Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, including reasonable legal fees and
expenses for counsel for Administrative Agent.
10.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
11.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGE FOLLOWS]





First Amendment to Loan Documents – Page 22        850755.00002
US_ACTIVE-117375793.16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed in multiple counterparts, each of which is an original instrument for
all purposes, all as of the day and year first above written.


BORROWER:
HMS INCOME FUND, INC., a Maryland corporation


By:    /s/ Ryan T. Sims
Ryan T. Sims, Chief Financial Officer and
Secretary





GUARANTOR:

HMS EQUITY HOLDING, LLC, a Delaware limited             liability corporation




By:    HMS INCOME FUND, INC., a Maryland
corporation, its Managing Member




By:    /s/ Ryan T. Sims
Ryan T. Sims, Chief Financial Officer
and Secretary



First Amendment to Loan Documents – Signature Page        850755.00002
US_ACTIVE-117375793

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND LENDER:


CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By: /s/ Bobby Hamilton
Bobby Hamilton, Vice President














    

First Amendment to Loan Documents – Signature Page        850755.00002
US_ACTIVE-117375793

--------------------------------------------------------------------------------




LENDERS:


PATRIOT BANK, as a Lender




By: /s/ Bill Holbert
Bill Holbert, Senior Vice President



First Amendment to Loan Documents– Signature Page        850755.00002
US_ACTIVE-117375793

--------------------------------------------------------------------------------




TRUSTMARK NATIONAL BANK, as a Lender




By: /s/ Jeff Deutsch
Name: Jeff Deutsch
Title: SVP







First Amendment to Loan Documents– Signature Page        850755.00002
US_ACTIVE-117375793

--------------------------------------------------------------------------------




WHITNEY BANK, as a Lender




By: /s/ Audrey Schexnailder
Audrey Schexnailder, Vice President







First Amendment to Loan Documents– Signature Page        850755.00002
US_ACTIVE-117375793

--------------------------------------------------------------------------------




SCHEDULE 4.08


SUBSIDIARIES






(a)    Subsidiaries
(b)     Structured Subsidiaries



First Amendment to Loan Documents – Schedule 4.08        850755.00002
US_ACTIVE-117375793.16